Drawings
The drawings were received on 06/30/2022.  These drawings are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 14, references of record, such as Mazzei US 201400533838, do not teach all the limitations of claims 1 and 14, and explicitly does not teach “wherein the end of the abutment portion is disposed closer to the passenger compartment than an end of the striker closes to the passenger compartment” (claim 1) and similarly in claim 14, “wherein a distance between an end of the abutment portion nearest the passenger compartment and the passenger compartment is smaller than a distance between the striker and the passenger compartment”. In Mazzei, it is in fact the striker 13 that is closest to the passenger compartment 3. Although this is capable of being taught by Nakashima et al. US 10882561, this reference is not applicable under prior art. Examiner can find no reason to combine or modify the references of record without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675